DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.

Claim Objections
Claims 10 and 17 are objected to because of the following informalities:  In claim 10, the phrase “view of through the front” appears to contain a typographical error.  In claim 17, the phrase “rotatable coupled to” appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudai et al. (US 6,821,078 B2).
Regarding claim 1, Dudai et al. disclose a seat base (Fig. 1, seat base of 18), a lifting arm (Fig. 3, 19 with 90 and 91 and col. 4 ln. 48-49 disclose “The lift portion 19, as shown in FIGS. 3-5, is a L-shaped frame with vertical members 90 and horizontal members 91”) connected to the seat base (Fig. 9 illustrates seat base of 18 connected to lifting arm 19 and col. 4 ln. 5-8 disclose “The drive mechanisms 40, 41 engage the lift portion 19 of the dock to raise and lower the chair relative to the arms 17 when the chair is in contact with the lift portion”, i.e. the lifting arm 19 is connected to the seat base of 18 so that it can raise and lower it), a base member (Fig. 3, 60 and Fig. 3, 94 with 93 and Fig. 5, 53) to which the lifting arm (19) is rotatably attached, and a track member (Fig. 3, 17 with 50) to which the base member is slidably attached such that the base member is configured to slide along the track member along a horizontal direction (col. 4 ln. 31-35 disclose “The brackets 60 are movably mounted on the exterior ends of the arms 17. The brackets have a horizontal edge with four Support wheels that travel in the horizontal portion of the channels 50”, i.e. the base member is slidably attached), wherein the seat base (Fig. 2, seat base of 18) is movable, via the lifting arm (19), between a first position (Fig. 9 illustrates the first position of the seat base 18 that is elevated with respect to the second position illustrated in Fig. 2) and a second position (Fig. 2 illustrates the second position of the seat base of 18), wherein the first position is elevated with respect to the second position (Fig. 9 illustrates the seat base of 18 elevated with respect to the seat base of 18 illustrated in Fig. 2), wherein the lifting arm extends longitudinally in 
As to claim 2, Dudai et al. disclose wherein the lifting arm (Fig. 3, 19 with 90 and 91 and col. 4 ln. 48-49 disclose “The lift portion 19, as shown in FIGS. 3-5, is a L-shaped frame with vertical members 90 and horizontal members 91”) is connected to the seat base such that the seat base remains in a given horizontal orientation as the seat base is moved between the first and second positions (Fig. 2 and Fig. 9 illustrate the seat base remaining in a horizontal orientation as it is moved between the first and second positions).  
Regarding claim 3, Dudai et al. disclose wherein the lifting arm is connected to the seat base such that the seat base is rotatable within the given horizontal orientation as the seat base is moved between the first and second positions (Fig. 2 and Fig. 9).
As to claim 4, Dudai et al. disclose wherein the lifting arm is connected to the seat base such that the seat base is selectively rotatable vertically out of the given horizontal orientation when the seat base is not occupied (col. 3 ln. 25-31).
Regarding claim 5, Dudai et al. disclose wherein a seat back is rotatably connected to the seat base so as to move between a position adjacent the seat base and a position substantially orthogonal to the seat base (Fig. 5 and Fig. 8).
As to claim 6, Dudai et al. disclose wherein the track member is mounted within a vehicle, that vehicle having a front passenger seat (Fig. 1, seat portion behind 11), and the track member (Fig. 3, 17 with 50) is mounted such that the seat base is adjacent to the front passenger seat when the seat base is in the first position (Fig. 9 illustrates the first position of the seat base 18 that is elevated with respect to the second position illustrated in Fig. 2 which will be adjacent the front passenger seat).  

As to claim 8, Dudai et al. disclose wherein the vehicle has a passenger door (col. 3 ln. 12-31 and Fig. 1, door within opening 15), and the track member is mounted adjacent to the passenger door (Fig. 1).
Regarding claim 9, Dudai et al. disclose wherein the vehicle has a front window, and the track member is mounted between the front passenger seat and the front window (Fig. 1).  
As to claim 10, Dudai et al. disclose wherein the seat base is movable with respect to the lifting arm such that when the seat base is not occupied it does not obstruct the view of through the front window from an occupant of the front passenger seat (Fig. 1 illustrates the movable seat base of 18 will not obstruct the view through the front window).  
Regarding claim 11, Dudai et al. disclose wherein the seat base, lifting arm, base member, and track member are movable and mounted such that when the seat base is not occupied, passage of the occupant from the front passenger seat through the passenger door is not obstructed (col. 3 ln. 25-32). 
As to claim 12, Dudai et al. disclose wherein a motive drive assembly is connected to the lifting arm and base member, and motion of the base member relative to the track member are controlled by a user actuated interface of the motive drive assembly (col. 4 ln. 4-27).  
Regarding claim 13, Dudai et al. disclose wherein the vehicle has a passenger floor (Fig. 1, 13) at a given elevation and the track member is mounted to the vehicle below the elevation of the passenger floor, and the seat base extends above the elevation of the passenger floor when in the first position and extends below the elevation of the passenger floor when in the second position (col. 3 ln. 15-31).
Regarding claim 14, Dudai et al. disclose a passenger floor (Fig. 1, 13) positioned at an elevation; a front passenger seat (Fig. 1, seat portion behind 11) coupled to the passenger floor; and a chair lift The lift portion 19, as shown in FIGS. 3-5, is a L-shaped frame with vertical members 90 and horizontal members 91”) coupled to the seat base (Fig. 9 illustrates seat base of 18 connected to lifting arm 19 and col. 4 ln. 5-8 disclose “The drive mechanisms 40, 41 engage the lift portion 19 of the dock to raise and lower the chair relative to the arms 17 when the chair is in contact with the lift portion”, i.e. the lifting arm 19 is coupled to the seat base of 18 so that it can raise and lower it), a base member (Fig. 3, 60 and Fig. 3, 94 with 93 and Fig. 5, 53) to which the lifting arm (19) is rotatably coupled, and a track member (Fig. 3, 17 with 50) to which the base member is slidably coupled such that the base member is configured to slide along the track member (col. 4 ln. 31-35 disclose “The brackets 60 are movably mounted on the exterior ends of the arms 17. The brackets have a horizontal edge with four Support wheels that travel in the horizontal portion of the channels 50”, i.e. the base member is slidably coupled), wherein the seat base (Fig. 2, seat base of 18) is movable, via the lifting arm, between a first position (Fig. 9 illustrates the first position of the seat base 18 that is elevated with respect to the second position illustrated in Fig. 2) in which the seat base is positioned above the elevation and a second position (Fig. 2 illustrates the second position of the seat base of 18) in which the seating surface is positioned below the elevation (Fig. 2 illustrates the seat base of 18 positioned below the passenger floor 13 at a specified elevation in the second position).
As to claim 15, Dudai et al. disclose wherein the track member is mounted within the recreational vehicle below the elevation (col. 3 ln. 25-27 disclose “The mounting plate 16 should be mounted in the floor pan 13”, i.e. below the elevation).
Regarding claim 16, Dudai et al. disclose wherein the track member is mounted such that the seat base is adjacent to the front passenger seat when the seat base is in the first position (Fig. 9 
As to claim 17, Dudai et al. disclose wherein the seat base is coupled to the lifting arm (Fig. 2 and Fig. 9 illustrates seat base of 18 connected to lifting arm 19 and col. 4 ln. 5-8 disclose “The drive mechanisms 40, 41 engage the lift portion 19 of the dock to raise and lower the chair relative to the arms 17 when the chair is in contact with the lift portion”, i.e. the lifting arm 19 is coupled to the seat base of 18 so that it can raise and lower it).
Regarding claim 18, Dudai et al. disclose wherein the seat base is coupled to the lifting arm such that the seat base can rotate around two different axes with respect to the lifting arm (col. 3 ln. 33-48).  
As to claim 19, Dudai et al. disclose wherein the chair lift assembly includes a motor-driven drive assembly (Fig. 2, 33) operably coupled to the lifting arm and the base member to move the seat base between the first position and the second position (col. 3 ln. 58-67).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fowler (US 3,710,962 A) discloses a motor vehicle chair lift configured to lift a seat base from an unlifted position to a lifted position within the vehicle at a passenger door.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/August 6, 2021

/Joseph D. Pape/Primary Examiner, Art Unit 3612